Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-14-00240-CV

                     HECKMANN WATER RESOURCES (CVR), INC.,
                                  Appellant

                                                 v.

 Jose Luis AGUILAR, Individually, Eudelia Aguilar, Individually, Vanessa Arce, Individually,
 Eudelia Aguilar and Vanessa Arce as Personal Representatives of the Estate of Carlos Aguilar,
                                      Deceased, et al.,
                                         Appellees

                  From the 293rd Judicial District Court, Dimmit County, Texas
                            Trial Court No. 12-06-11697-DCVCLM
                         Honorable Cynthia L. Muniz, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment dated January
7, 2014 and Amended Final Judgment dated April 1, 2014 are hereby SET ASIDE without regard
to the merits and the cause is REMANDED to the trial court for rendition of judgment in
accordance with the parties’ settlement agreement.

       Costs of appeal are taxed against the party who incurred them.

       SIGNED August 13, 2014.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice